DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “edge sections [] in contact within the opening,” as recited in claim 1, and the “the first securing device holds a different number of elastomeric shaped parts than the second securing device,” as recited in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the phrase “the elastic mount unit has two elastomeric shaped parts” is indefinite because claim 1 previously recites “at least one elastomeric shaped part,” thereby rendering it unclear whether the two elastomeric shaped parts are the same element as the at least one elastomeric part.  Furthermore, the claim previously recites that the at least one elastomeric shaped part is “manufactured separately,” “the securing device receives the elastomeric shaped part,” and “a bolt which extends together with the elastomeric shaped part through an opening of the fastening element.”  As such, it is unclear whether each of these recitations is applicable to each of the “two elastomeric shaped parts,” or alternatively is only applicable to “at least one elastomeric shaped part.”
Regarding claim 2, the phrase “the elastomeric shaped part” is indefinite because it is unclear whether this is referring to each of the two elastomeric shaped parts or only one of the elastomeric shaped parts.  
Regarding claim 3, the phrase “the elastomeric shaped part is connected . . .” is indefinite because it is unclear whether this is referring to each of the two elastomeric shaped parts or only one of the elastomeric shaped parts.  
Regarding claim 4, the phrase “the elastomeric shaped part is designed in a ring shape” is indefinite because it is unclear whether this is referring to each of the two elastomeric shaped parts or only one of the elastomeric shaped parts.  
Regarding claim 12, the phrase “wherein the first section extends through a passage of the elastomeric shaped part” is indefinite because it is unclear whether this is referring to each of the two elastomeric shaped parts or only one of the elastomeric shaped parts.  
Regarding claim 13, the phrase “wherein the first section extends through a passage of the elastomeric shaped part” is indefinite because it is unclear whether this is referring to each of the two elastomeric shaped parts or only one of the elastomeric shaped parts.  
Regarding claim 13, the phrase “two elastomeric shaped parts” is indefinite because it is unclear whether these are the same as or distinct from the previously recited “two elastomeric shaped parts.”  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-14, 16, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda (JP 10030678) in view of Kawachi (US 2012/0326369).  
Regarding claim 1, Sonoda discloses a vibration absorber for absorbing and/or damping vibrations of a vehicle part (see FIGS. 11, 12; machine translation, ¶ 0001), comprising: at least one mass element (13), at least one fastening element (1) for fastening the vibration absorber to the vehicle part (see machine translation, ¶ 0010), at least one spring device (7) and at least one securing device (10) which captively connects the mass element and the fastening element to one another (see FIG. 12), wherein the spring device is designed as at least one elastomeric shaped part manufactured separately from the mass element and the fastening element (see machine translation, ¶¶ 0004, 0005, 0015); wherein the securing device receives the elastomeric shaped part to form at least one elastic mount unit which elastically decouples the mass element from the fastening element (see FIG. 12); and wherein the securing device comprises a bolt (10) which extends together with the elastomeric shaped part through an opening of the fastening element (see FIG. 12), the bolt connected to the mass element (see FIG. 12, see also machine translation, ¶ 0015); and wherein the securing device has a collar that abuts against the spring device (see FIG. 12), the collar is configured as a stop on the fastening element (see FIG. 12), and the bolt does not extend through the collar (see FIG. 12).
Sonoda does not disclose that the elastic mount unit has two elastomeric shaped parts between which the fastening element is arranged, each of the elastomeric shaped parts has a circumferentially extending edge section which is inserted into the opening of the fastening element, and the edge sections are in contact within the opening.
Kawachi teaches a vibration absorber for absorbing and/or damping vibrations of a vehicle part (see Abstract, FIG. 1) comprising at least one spring device (14a, 14b) that has two elastomeric shaped parts (14a, 14b) between which the fastening element (18) is arranged (see FIG. 1), each of the elastomeric shaped parts has a circumferentially extending edge section (42a, 42b) which is inserted into the opening of the fastening element (see FIG. 1), and the edge sections are in contact within the opening (see FIG. 1).
It would have been obvious to configure the spring device of Sonoda to be comprised of two elastomeric shaped parts each having an edge section, as disclosed by Kawachi, to provide easier manufacturing (see e.g. Kawachi, ¶ 0012) and thereby avoiding potential damage to the elastic element (e.g. the elastomeric shaped part would not have to be compressed and pressed through a smaller diameter hole during assembly if it is configured as two separate parts that can be inserted into the hole from opposite sides as taught by Kawachi).  
Regarding claim 2, Sonoda discloses that the securing device preloads the elastomeric shaped part during assembly with the mass element (see machine translation, ¶ 0016).
Regarding claim 3, Sonoda discloses that the elastomeric shaped part is connected in a positive and/or non-positive form-locking and/or force- locking manner to the securing device, the mass element and/or the fastening element (see FIG. 12, machine translation, ¶ 0011).
Regarding claim 4, Sonoda discloses that the elastomeric shaped part is designed in a ring shape (see FIG. 12, machine translation, ¶ 0011).
Regarding claim 5, Sonoda discloses that the elastomeric shaped part has a circumferentially extending edge section which is inserted into the opening of the fastening element in a form-locking and/or force-locking manner (see FIG. 12, machine translation, ¶ 0011).
Regarding claim 6, Sonoda discloses that the vehicle part includes one of a gearbox, a tailgate, or a chassis (see ¶ 0001).  
Regarding claim 7, Sonoda discloses that the bolt is connected to the mass element in a form-locking and/or force-locking manner (see machine translation, ¶ 0012).
Regarding claim 9, Sonoda discloses the bolt is provided with an external thread which is screwed into an internal thread of the mass element, or that the bolt is provided with a profiling which is inserted into a hole of the mass element (see machine translation, ¶ 0012).
Regarding claim 10, Sonoda discloses that the fastening element is designed as a retaining plate (see FIG. 12, machine translation, ¶ 0014).
Regarding claim 11, Sonoda discloses that the bolt includes a first section with a first diameter and a second section with a second diameter, wherein the first diameter is larger than the second diameter (see FIGS. 8, 12).
Regarding claim 12, Sonoda discloses that the first section extends through a passage of the elastomeric shaped part (see FIG. 12), the first section being connected in a form-locking and/or force-locking manner to the elastomeric shaped part (see FIG. 12, machine translation, ¶ 0011).
Regarding claim 13, Sonoda discloses that the first section extends through a passage of the elastomeric shaped part (see FIG. 12), wherein the first section accommodates the elastomeric shaped part in a form of a form-locking and/or force-locking manner (see FIG. 12).  
Sonoda does not disclose that elastomeric shaped part comprises two elastomeric shaped parts.
Kawachi teaches a vibration absorber for absorbing and/or damping vibrations of a vehicle part (see Abstract, FIG. 1) comprising at least one spring device (14a, 14b) that has two elastomeric shaped parts (14a, 14b).
It would have been obvious to configure the spring device of Sonoda to be comprised of two elastomeric shaped parts each having an edge section, as disclosed by Kawachi, to provide easier manufacturing (see e.g. Kawachi, ¶ 0012) and thereby avoiding potential damage to the elastic element (e.g. the elastomeric shaped part would not have to be compressed and pressed through a smaller diameter hole during assembly if it is configured as two separate parts that can be inserted into the hole from opposite sides as taught by Kawachi).  
Regarding claim 14, Sonoda discloses that the second section is pressed into a hole in the mass element (see FIG. 12, machine translation, ¶ 0011).
Regarding claim 16, Sonoda discloses that the securing device is T-shaped in cross- section (see FIGS. 8, 12).
Regarding claim 17, Sonoda discloses that the securing device is a one-piece component (see FIGS. 8, 12).
Regarding claim 21, Sonoda discloses a vibration absorber for absorbing and/or damping vibrations of a vehicle part (see FIGS. 11, 12; machine translation, ¶ 0001), comprising: at least one mass element (13), at least one fastening element (1) for fastening the vibration absorber to the vehicle part (see machine translation, ¶ 0010), at least one spring device (7) and at least one securing device (10) which captively connects the mass element and the fastening element to one another (see FIG. 12), wherein the spring device is designed as at least one elastomeric shaped part manufactured separately from the mass element and the fastening element (see machine translation, ¶¶ 0004, 0005, 0015); wherein the securing device receives the elastomeric shaped part to form at least one elastic mount unit which elastically decouples the mass element from the fastening element (see FIG. 12); and wherein the securing device comprises a bolt (10) which extends together with the elastomeric shaped part through an opening of the fastening element (see FIG. 12), the bolt connected to the mass element (see FIG. 12, see also machine translation, ¶ 0015).
Sonoda does not disclose that the elastic mount unit has two elastomeric shaped parts between which the fastening element is arranged, each of the elastomeric shaped parts has a circumferentially extending edge section which is inserted into the opening of the fastening element, and the edge sections are in contact within the opening.
Kawachi teaches a vibration absorber for absorbing and/or damping vibrations of a vehicle part (see Abstract, FIG. 1) comprising at least one spring device (14a, 14b) that has two elastomeric shaped parts (14a, 14b) between which the fastening element (18) is arranged (see FIG. 1), each of the elastomeric shaped parts has a circumferentially extending edge section (42a, 42b) which is inserted into the opening of the fastening element (see FIG. 1), and the edge sections are in contact within the opening (see FIG. 1).
It would have been obvious to configure the spring device of Sonoda to be comprised of two elastomeric shaped parts each having an edge section, as disclosed by Kawachi, to provide easier manufacturing (see e.g. Kawachi, ¶ 0012) and thereby avoiding potential damage to the elastic element (e.g. the elastomeric shaped part would not have to be compressed and pressed through a smaller diameter hole during assembly if it is configured as two separate parts that can be inserted into the hole from opposite sides as taught by Kawachi).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda (JP 10030678) and Kawachi (US 2012/0326369), as applied to claim 1, above, and further in view of Weiss (US 2012/0298392).  
Regarding claim 15, Sonoda discloses that the second section is inserted in a hole in the mass element (see FIG. 12).  
Sonoda does not disclose that the second section is screwed into a hole in the mass element.  
Weiss teaches a vibration absorber (see Abstract, FIGS. 1-4) comprising a bolt having a first section and a second section (see FIG. 3), wherein the second section is screwed into a hole in a mass element (1) (see ¶ 0050).
It would have been obvious to configure the second section of the bolt of Sonoda to have a screw connection as a simple substitution of one known connecting means with another.  Additionally, a screw connection allows for an easier assembly and disassembly using well-known methods and tools as compared to a form fit connection that requires precise manufacturing tolerances and larger forces for securing and removing the fastener.     
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda (JP 10030678) and Kawachi (US 2012/0326369), as applied to claim 1, above, and further in view of Gustavsson (US 7,246,797).
Regarding claim 18, Sonoda discloses a plurality of elastic mount units (see FIG. 2).  
Sonoda, however, does not disclose a plurality of elastic mount units, wherein the elastic mount units are arranged at equal distances from each other (e.g. Sonoda only discloses two mounts, thereby only providing a single distance).  
Gustavsson teaches a vibration absorber (see Abstract, FIGS. 1, 2) comprising a plurality of elastic mount units (1, 2, 3, 4), wherein the elastic mount units are arranged at equal distances from each other (see FIG. 1, distance from unit (1) to unit (2) is the same as the distance from unit (1) to unit (4)).  
It would have been obvious to configure the vibration absorber of Sonoda to have additional elastic mounts, as taught by Gustavsson, to allow the vibration absorber to implement a larger mass, to tune the elastic supporting forces and/or to distribute the elastic supporting forces over the mass.  
Regarding claim 19, Sonoda discloses a plurality of elastic mount units (see FIG. 2).  
Sonoda, however, does not disclose a plurality of elastic mount units, wherein the elastic mount units are arranged at different distances from each other (e.g. Sonoda only discloses two mounts, thereby only providing a single distance).  
Gustavsson teaches a vibration absorber (see Abstract, FIGS. 1, 2) comprising a plurality of elastic mount units (1, 2, 3, 4), wherein the elastic mount units are arranged at different distances from each other (see FIG. 1, distance from unit (1) to unit (2) is different than the distance from unit (1) to unit (3)).  
It would have been obvious to configure the vibration absorber of Sonoda to have additional elastic mounts, as taught by Gustavsson, to allow the vibration absorber to implement a larger mass, to tune the elastic supporting forces and/or to distribute the elastic supporting forces over the mass.  
Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection noted above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
July 11, 2022